COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-428-CR
NO. 2-03-429-CR
NO. 2-03-430-CR
  
  
DALE 
ALLEN SMITH                                                              APPELLANT
 
V.
  
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        A 
jury convicted Appellant Dale Allen Smith of three robbery by threat offenses 
and assessed his punishment at twenty years’ confinement in the Institutional 
Division of the Texas Department of Criminal Justice in each case.  The 
trial court sentenced him accordingly.
        Appellant 
brings two points on appeal, complaining that his trial counsel was ineffective 
because she failed to seek suppression of illegally obtained evidence and failed 
to object to a witness’s nonresponsive answer indicating that Appellant had a 
criminal history.  Appellant did not file a motion for new trial. There is 
no evidence in the record that any evidence was illegally obtained.  
Consciously deciding not to object to a witness’s comment to avoid drawing 
attention to it is a sound trial strategy.  Based on the applicable 
standard of review,2 we cannot say that 
Appellant’s trial counsel was ineffective.  We overrule Appellant’s two 
points and affirm the trial court’s judgments.
  
  
                                                                  PER 
CURIAM
  
 
PANEL F:   DAUPHINOT, 
J.; CAYCE, C.J.; and MCCOY, J.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
July 15, 2004
 


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Strickland v. Washington, 466 U.S. 668, 687-89, 104 S. Ct. 2052, 
2064-66 (1984); Thompson v. State, 9 S.W.3d 808, 812-14 (Tex. Crim. App. 
1999).